IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

BENNETT K. MACINTYRE,
Plaintiff,

V.

CARROLL COLLEGE,

Defendant.

 

 

No. CV-19-42-H-SEH

ORDER

This case was commenced on June 21, 2019.' An Amended Complaint was

filed on December 18, 2019.* A Scheduling Order was issued and amended.’ Time

allowed by order for amendments to pleadings has expired. Discovery is closed.

Defendant’s timely motion for Summary Judgment has been fully briefed. *

Five separate grounds in support of summary judgment were asserted.

Several hundred pages of briefs, statements of undisputed fact, and statements of

disputed fact in support and in opposition to the motion were filed.> Additional

 

' Doc. 1.

* Doc. 15.

? Docs. 25 and 28.

4 Docs. 51-58, 71-74, and 78.

° Id.
briefing on one specific issue was ordered: Whether Plaintiff pled a prima facie
case of Title [X retaliation in compliance with pleading requirements of /gbal and
Twombly.®

Summary judgment is warranted on the single dispositive issue for which
the additional briefing was ordered. Plaintiff has failed to allege a prima facie case
of retaliation under 20 U.S.C. § 1681 (“Title IX”).

FACTS

Plaintiff Bennett K. MacIntyre (‘Plaintiff’) is employed by Defendant
Carroll College (“Carroll”),’ as “stipend golf coach.” Prior to 2016, he worked as
an administrator in the Athletics Department and as golf coach at Carroll.* In July
of 2016, a written, fixed-term contract was negotiated and signed for his
employment as Head Golf Coach at Carroll from July 1, 2016, to June 30, 2018.°
Performance of the contract was undertaken.

Carroll was faced with major budget issues in 2017.'° A variety of budget

 

® Doc. 80; Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell Atl. Corp. v. Twombly, 550 U.S.
544 (2007).

7 Docs. 53 at 2-4 and 72 at 2-4.
8 Id.

° Docs. 53 at 20-21 and 72 at 48-49; see also Doc. 73-48. A complete copy of the July 26,
2016, employment contract is attached as Exhibit “A.”

0 Docs, 53 at 22-39 and 72 at 53-90.
cuts were recommended, which specifically included cuts to the Athletics
Department and the golf program.!!

Plaintiff's fixed-term contract was not renewed in 2018.” An alternate
position was offered to him as “stipend golf coach” after the July 26, 2016,
employment contract expired.'? He accepted.’ He thereafter filed this action,
alleging non-renewal of the July 26, 2016, fixed-term contract was retaliation for
reporting Title IX concerns.’°

STANDARD OF REVIEW

A motion for summary judgment may be granted if the moving party “shows
that there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.”'® “The moving party initially bears the burden of
proving the absence of a genuine issue of material fact.”’” If the moving party

establishes a lack of genuine issues of material fact, the burden shifts to the non-

 

11 id.

Does. 53 at 38-40 and 72 at 88-90.

'? Docs. 53 at 39-41; 72 at 91-92; 54-32.
'4 Docs. 53 at 38-40 and 72 at 89-90.

'5 Does. 1 and 15.

'6 Fed. R. Civ. P. 56(a).

'’ In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010) (citing Celotex Corp.
v. Catrett, 477 U.S. 317, 323 (1986)).

-3-
moving party to demonstrate that a genuine dispute of material fact does exist or
that the moving party is not entitled to judgment as a matter of law.'®
DISCUSSION
Prima Facie Showing of Title [IX Retaliation Claim Required

Carroll’s Summary Judgment Motion asserts that it is entitled to summary
judgment because Plaintiff has failed to make a prima facie showing of a Title IX
Retaliation claim.’® The motion is well taken.

A prima facie case of a Title IX retaliation claim requires a plaintiff to
allege, by adequate pleading, three elements: (1) plaintiff was “engaged in [a]
protected activity”; (2) plaintiff “suffered an adverse action”; and (3) a “causal
link” between the first two elements.”’ Such a Title IX retaliation pleading requires
a minimal showing, not a preponderance of evidence.”! Plaintiff must adequately
plead that “a reasonable [person] would have found the challenged action

materially adverse.””

 

'8 In re Oracle Corp. Sec. Litig. at 387.
'? Doc. 52 at 10.

20 Emeldi v. University of Oregon, 698 F.3d 715, 724 (9th Cir. 2012) (citing Brown v.
City of Tucson, 336 F.3d 1181, 1192 (9th Cir. 2003).

21 Emeldi at 724.

22 Emeldi at 726 (internal quotation marks and citations omitted) (quoting Burlington N.
& Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006).

-4.
Plaintiff's July 26, 2016, written employment contract was for a specific
term, beginning July 1, 2016, and ending June 30, 2018.” It contained no
language or terms that provided for, discussed, or considered renewal or
extension.”

Plaintiff alleges that non-renewal of the contract was an adverse action
because coach contracts are normally renewed” and because Plaintiff was
successful in his position.” The Head Golf Coach contract was, however, for a
fixed term. It was performed according to its terms. The allegations of the
complaint were insufficient to assert prima facie adverse action.

Plaintiff references Burch v. Regents of the University of California, from
the Eastern District of California, to argue that non-renewal of a coach’s contract
was adverse action.”’ The facts and circumstances of Burch, however, are
inapposite to and have no reasonable relationship to the case before this Court.

Here, the written fixed-term contract was honored and performed as

negotiated and agreed upon. Plaintiff has asserted no facts that suggest that Carroll

 

3 Docs. 53 at 19-21 and 72 at 47-50.

4 Docs. 53 at 20-21 and 73-48.

> Docs. 53 at 20-21 and 72 at 50.

® Doc. 15 at 9.

27 433 F. Supp. 2d 110 (E.D. California 2006).

-5-
intended at any point to negotiate or enter into a new contract. No renewal or
replacement contract, or terms or conditions of such a contract were offered,
negotiated, or agreed upon. Simply stated, the July 26, 2016, contract was
performed by the parties. Plaintiff received all that he bargained for and that was
agreed upon.

The language of the written July 26, 2016, employment contract is

28

significant.” Its specific terms included, inter alia:

G. Term of Contract
This contract is agreed to be a written contract of
employment for a specific term, within the
meaning of Section 39-2-912, Mont. Code Ann.
Employment under this contract shall be from July
1, 2016, until June 30, 2018, unless otherwise
terminated earlier pursuant to Paragraph H.

H. Termination

Employment under this contract shall cease upon
the earlier of the following:

1. Cause Termination ....

2. Resignation ....

 

8 Docs. 53 at 20-21 and 72 at 48-49; see Doc. 73-48.
-6-
3. Expiration: Employment under this
contract will expire at the end of the
term stated in Paragraph G, unless
terminated earlier pursuant to
Paragraph H(1) or H(2).””
As noted, the July 26, 2016, written contract contained no reference to

renewal.”

Moreover, it is not claimed that Carroll took any action that could be
interpreted as an intention by Carroll to negotiate and enter into a new contract
with Plaintiff containing, in particular, terms that were never discussed,
negotiated, or agreed upon by the parties. The written contract was for a specific
term from July 1, 2016, to June 30, 2018, and plainly stated that employment
under the contract expired on June 30, 2018.

Plaintiff has not shown he had a property interest in renewal of the July 26,
2016, written employment contract. He has shown no more than an abstract desire
for renewal on the same terms.

A legitimate claim of entitlement must be based in statute or other law, or

the language of the contract itself.*’ Plaintiff makes no assertion that he had a

statutory right to renewal. Moreover, the language of the contract is insufficient to

 

° Doc. 73-48 at 2.
© Docs. 53 at 20-21 and 72 at 48-49; see Docs. 73-47 and 73-48.

3! Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 578 (1972); Seitz v. Clark, 524
F.2d 876, 79-80 (9th Cir. 1975).

-7-
support a conclusion that Plaintiff had a legitimate claim of entitlement to

1° The specific language of the contract itself weights heavily against any

renewa.
showing of a legitimate claim grounded in non-renewal of the contract. The
language of the contract stated, adopted, and agreed to by the parties, precludes
the assertion by Plaintiff that non-renewal of the contract constituted actionable
adverse action.

Plaintiff and Carroll agreed to the terms of the July 26, 2016, written
contract, signed it, performed it, and fulfilled their respective performance
obligations. The contract ended. Neither party had any obligation to renew it, to
extend it, or to modify it or its terms and conditions.

No reasonable person would conclude from the record before the Court that
non-renewal of the written, fixed-term contract, which, by its terms, expired after
having been performed in compliance with its terms, constituted actionable
adverse action.

The July 26, 2021, contract was performed in compliance with its written

terms. It expired as provided by the specific terms of that same contract. No prima

facie showing of adverse action was shown. The Title [X retaliation claim must be

 

2 408 U.S. at 576-78.
dismissed. Plaintiff has pleaded no other claims entitling him to relief. Dismissal is
warranted.

ORDERED:

1. Carroll College’s Motion for Summary Judgment® is GRANTED.

2. The three pending motions in limine: (1) Carroll College’s Combined
Motions Jn Limine; (2) Carroll College’s Motion to Limit or Exclude the Report
and Expert Testimony of Reg Gibbs; and (3) Carroll College’s Motion to Exclude
or Limit the Expert Testimony and Report of Nancy Hogshead-Makar™ are
DENIED as MOOT.

3. Defendant Carroll College is entitled to judgment dismissing the
Amended Complaint.

DATED this_/4¥ “day of July, 2021.

c E. HADDON

United States District Judge

 

? Doc. 51.
4 Docs. 59, 62, and 65.

3 Doc. 15.
